UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 16-1756


BRUCE ANTHONY DILLARD,

                 Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                 Defendant – Appellee,

          and

CHARLES E.     SAMUELS,   JR.,   Director   of    Federal   Bureau   of
Prisons,

                 Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:16-cv-00009-GMG-MJA)


Submitted:   November 18, 2016                 Decided:   November 28, 2016


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Anthony Dillard, Appellant Pro Se. Erin Carter Tison,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Bruce Anthony Dillard appeals the district court’s order

adopting the recommendation of the magistrate judge dismissing

Dillard’s complaint pursuant to Fed. R. Civ. P. 12(b)(1).                     We

have     reviewed   the     record   and     find    no   reversible      error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                  Dillard v.

United States, No. 3:16-cv-00009-GMG-MJA (N.D. W. Va. June 22,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the    materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       3